DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-16 and 18 are allowed.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As noted in the previous Action (dated 09/30/2021), the prior art does not disclose nor indicates that a person having ordinary skill in the art at the time of filing would have found obvious the claimed combination of limitations in an imaging device that a lens device is attachable to and detachable from.  Because the claim as written requires that the shutter mechanism be supported by “a part of the exterior housing” and that the mount base is “supported by the part of the exterior housing”, the claim as written cannot be met by structures in which the shutter mechanism is held by an intermediate member which also fulfils the claimed structure of the mount base (that is, supporting the image shake corrector).  Additionally because as claimed the shutter mechanism and the mount base must be supported by the same part of the exterior housing and the mount base must be between the exterior housing and the shutter mechanism, configurations where the main body of a camera supports both a shutter mechanism and a mount . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leon W Rhodes Jr whose telephone number is (571)270-5774. The examiner can normally be reached M-F 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON W RHODES, JR/Examiner, Art Unit 2852